DETAILED ACTION
This is the first action on the merits. This application was filed on January 2, 2019. Claims 1-11 are pending in the application. Claims 12-20 have been withdrawn by election filed February 16, 2021 in response to a Restriction Requirement dated December 15, 2020. 

Election/Restriction
In a response dated February 16, 2021 to the Restriction Requirement dated December 15, 2020, Applicant elected Group 1, claims 1-6 and 7-11 for examination. Claims 12-15 and 16-20 have been withdrawn. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
 Applicant claims domestic benefit and priority to U.S. Provisional Patent Application No. 62/612,877 (prior-filed application), filed January 2, 2018. The Examiner acknowledges the priority of elected claims 1-11 to this prior-filed application, with a priority date of January 2, 2018.

Specification Objections
The disclosure is objected to because of the following informalities:
On page 20, line 16 ([0069], line 14), there is no “environment 170” shown in the drawings. Applicant should remove this reference to label 170 in the specification or amend the drawings to add the element and label to the drawings. Additionally, in the same sentence, “show” should be “shown.”
On page 22, [0073], line 5, there is no “system 200” shown in the drawings. Applicant should remove this reference to label 200 in the specification or amend the drawings to add the element and label to the drawings.
On page 22, [0073], line 6, “smartphone 155” should be “smartphone 150”
On page 22, [0073], line 7, there is no “first POST 110” shown in the drawings. Applicant should remove this reference to label 110 in the specification or amend the drawings to add the element and label to the drawings.
On page 23, [0075], line 9 on the page, “process 210” should be “processor 210”
On page 23, [0076], line 2, there is no “system 200” shown in the drawings. Applicant should remove this reference to label 200 in the specification or amend the drawings to add the element and label to the drawings.
On page 26, [0083], lines 3-4, the statement “Whilst different configurations, such as linear array, two-dimensional (2D) array, all cashier based checkouts, all self-serve checkouts, both cashier based and self-serve checkouts etc.” is not a sentence and should be restated for clarity.
On page 28, [0087], lines 1-2, correct the following:  “Accordingly, once the POS transaction 444B has been completed, the POS Terminal 440 can generate new QR code 445 for display, which allows another user to now capture…”
On page 29, [0090], line 1, correct the following:  “…read with a scanner of the POST to trigger[[s]]…”
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 4-11 are objected to because of the following informalities: 
In claim 1, lines 2-5, punctuation should be inserted to improve the clarity of the claim, as follows:  
“providing a point of sale terminal (POST) comprising a first wireless transceiver, operating according to a predetermined wireless protocol, and a camera; 
providing a portable electronic device (PED) comprising a second wireless transceiver, operating according to the predetermined wireless protocol,
In claim 2, line 4, correct the wording to be “formed between the POST and the PED,” The PED has antecedent basis in claim 1, line 4, and “POST and PED” has not been introduced as a combination term for further reference to “the POST and PED.”
Regarding claim 4, “a user” was not introduced in claim 1, from which claim 4 depends. Thus, in claim 4, line 2, “the user” should be “a user” as a first introduction of the term in the combination of claims 1 and 4.
In claim 5, line 1, insert a colon after “wherein.” The Examiner interprets the claim such that “wherein” in the preamble applies to both clauses of the claim.
Further, in claim 5, line 5, correct the wording to be “formed between the POST and the PED,” The PED has antecedent basis in claim 1, line 4, and “POST and PED” has not been introduced as a combination term for further reference to “the POST and PED.”
In claim 6, line 1, insert a colon after “further comprising.” The Examiner interprets the claim such that “further comprising” in the preamble applies to all clauses of the claim.
Further, regarding claim 6, “a user” was not introduced in claim 1, from which claim 6 depends. Thus, in claim 6, line 4, “the user” should be “a user” as a first introduction of the term in the combination of claims 1 and 6.
Further, in claim 6, line 8, the “and” at the end of the clause should be moved to the end of the second-to-last clause in line 10 (per bullet (i) below).
Further, in claim 6, lines 9-11, punctuation should be inserted to improve the clarity of the claim, as follows:  
, enabling the POS transaction with respect to the product having a minimum age restriction; and
upon a negative determination, triggering an action.”
In claim 7, lines 2-5, punctuation should be inserted to improve the clarity of the claim, as follows:  
“providing a point of sale terminal (POST) comprising a first wireless transceiver, operating according to a predetermined wireless protocol, and a display; 
providing a portable electronic device (PED) comprising a second wireless transceiver, operating according to the predetermined wireless protocol, and a camera;”
 In claim 8, line 4, correct the wording to be “formed between the POST and the PED,” The PED has antecedent basis in claim 7, line 4, and “POST and PED” has not been introduced as a combination term for further reference to “the POST and PED.”
In claim 9, the grammar of the claim should be corrected for clarity. The Examiner interprets the claim as follows:  “The method according to claim 7, wherein the optical machine-readable code is generated as an input to the PED and is a request to establish an association received from the POST.”
In claim 10, line 1, insert a colon after “wherein.” The Examiner interprets the claim such that “wherein” in the preamble applies to both clauses of the claim.
Further, in claim 10, line 5, correct the wording to be “formed between the POST and the PED,” The PED has antecedent basis in claim 7, line 4, and “POST and PED” has 
In claim 11, line 8, correct the typographical error by substituting “buy” for “by”
Further, in claim 11, line 11, the “and” at the end of the clause should be moved to the end of the second-to-last clause in line 13 (per bullet (q) below).
Further, in claim 11, lines 12-14, punctuation should be inserted to improve the clarity of the claim, as follows:  
“upon a positive determination, enabling the POS transaction with respect to the product having a minimum age restriction; and
upon a negative determination, triggering an action.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 4, line 2, it is not clear whether “the user’s PED” is in reference to “the PED” earlier in the claim, i.e., whether the user’s PED is the same PED or a different PED. The Examiner interprets the recitations of PED to refer to the same PED in the claim. Further, the recitation of “an input” introduces possible confusion with the term “the input” earlier in the claim. For compact prosecution, the Examiner interprets the claim as follows:  “The method according to claim 1, wherein the input to the PED is made by a user to establish an association of the PED with the POST.”
Regarding claim 11, in line 3, it is unclear whether “a point-of-sale terminal (POST)” refers to the “point of sale terminal (POST)” introduced in claim 7. Both terms are abbreviated “POST,” although the term in claim 7 is not hyphenated, while the term in claim 11 is hyphenated. Because the term in claim 11 in abbreviated form (POST) appears to refer to the same term POST in claim 7, the Examiner interprets the POST in claim 11 to refer to the POST introduced in claim 7. With this interpretation, line 3 of claim 11 could recite “performed upon the POST…” for the same meaning. 
Further regarding claim 11, it is unclear whether “a camera” recited in line 
Further regarding claim 11, in line 8, it is unclear whether “a portable electronic device (PED)” refers to the “portable electronic device (PED)” introduced in claim 7. Both terms are abbreviated “PED.” Because the term in claim 11 in abbreviated form (PED) appears to refer to the same term PED in claim 7, the Examiner interprets the PED in claim 11 to refer to the PED introduced in claim 7. With this interpretation, lines 7-8 of claim 11 could recite “between the POST and the PED associated with…” for the same meaning. However, if the Applicant does not intend the PED in claim 11 to further limit the PED recited in claim 7, the Examiner recommends distinguishing the different PEDs, as for example:  “between the POST and a second portable electronic device associated with…” For purposes of compact prosecution, the Examiner interprets the PED in claim 11 to refer to the PED in claim 7.
Further regarding claim 11, and related to the PED in the same claim, it is unclear whether “a user” recited in line 8 refers to the same user recited in line 7 of the same claim. It is the Examiner’s understanding that the “electronic validated image of the user” in lines 6-7 would be the same electronic validated image of “the user wishing to buy the product” in lines 8-9 of the claim. If this is the Applicant’s intention, then “a user” in line 8 should be “the user.” 
Further regarding claim 11, it is unclear whether “the product” in line 9 refers to “a product” recited in line 2 of the same claim, or whether “the product” in line 9 refers to “a product having a minimum age restriction” recited in lines 3-4 of the same claim. It is the Examiner’s understanding that the claim differentiates between a product not having a minimum age restriction and a product having a minimum age restriction, and 
Further regarding claim 11, with regard to the first determining step, it is not clear whether “relates to” in line 3 of the claim means “has a minimum age restriction,” or merely somehow relates to a minimum age restriction. What it means to “relate to” a minimum age restriction is not clear from the recitation of the claims. Additionally, Applicant’s specification, at page 34, lines 11-12, states that “a determination is made as to whether the scanned item is age restricted.” (Emphasis added by Examiner.)

For the purposes of compact prosecution, and in consideration of the above claim objections and 112(b) issues stated for claim 11, the Examiner interprets claim 11 as reciting:

The method according to claim 7, further comprising:
determining that a product associated with a point-of-sale (POS) transaction being performed upon the POST 
capturing an image of a user with a second camera forming part of the POST;
obtaining personal identifiable information comprising an electronic validated image of the user in dependence upon one or more wireless communications between the POST and the PED associated with [[a]] the user wishing to [[by]] buy the product;
performing a matching process with the captured image and the electronic validated image and determining whether the matching process exceeds a threshold; [[and]]
upon a positive determination, enabling the POS transaction with respect to the product having [[a]] the minimum age restriction; and
upon a negative determination, triggering an action.

Claim Rejections - 35 USC § 103
The following references are cited in this section:
Sun et al., U.S. Patent Application Publication No. 2013/0278622 A1
Palanisamy, U.S. Patent Application Publication No. 2015/0278799 A1
Ryner et al., U.S. Patent Application Publication No. 2019/0050921 A1
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Sun et al., U.S. Patent Application Publication No. 2013/0278622 A1 (hereinafter, “SUN”) in view of Palanisamy, U.S. Patent Application Publication No. 2015/0278799 A1 (hereinafter, “PALANISAMY”).
Regarding independent claims 1 and 7, SUN discloses:
A method of establishing a wireless association (SUN, Abstract, “using 2D barcodes to establish secure authenticated communication between two computing devices that are in proximity to each other” where [0035], lines 7-9, “2D barcode scanning serves as a trigger for subsequent communications and as a seed of later security and authentication.”) comprising:
providing a point of sale terminal (POST) ([0067], scanner 112) … operating according to a predetermined wireless protocol ([0035], lines 5-7, “both devices communicate over communication channels such as Wi-Fi, Bluetooth, and 3G/4G networks for the major part of communication.”) and a camera ([0067], line 1, “The scanner 112 has a camera”);
providing a portable electronic device (PED) ([0066], displayer 111, [0067], which can be a mobile device, such as a smartphone) comprising a second wireless transceiver (transceiver of smartphone) operating according to the predetermined wireless protocol ([0035], lines 5-7, “both devices communicate over communication channels such as Wi-Fi, Bluetooth, and 3G/4G networks for the major part of communication.”) and a display ([0066], “The displayer … has a screen to display a barcode.”);
generating ([0079], FIG. 3, step 303, “displayer 111 generates a barcode”) upon the display of the PED an optical machine-readable code ([0080], “the displayer 111 displays the generated barcode on its screen) comprising first data relating a discoverable identity of the second wireless transceiver ([0079], lines 1-2, “using the relay channel information”) in response to an input to the PED ([0079], lines 5-6, “the displayer 111 requests a relay channel to be established”);
capturing the optical machine-readable code with the camera ([0080], FIG. 3, step 305, “the scanner 112 takes a picture of the barcode”) and extracting the first data ([0080], FIG. 3, step 306, “the scanner 112 extracts RI 221 … from the barcode”); and 
configuring a process … in dependence upon the first data ([0081], FIG. 3, step 307, “using relay channel info contained in RI 221, the scanner 112 sends a message to the displayer 111” and “the message may be encrypted” and may include “a session key to encrypt future communications,” etc., including a process disclosed by [0081]-[0083]); 
wherein the first wireless transceiver and the second wireless transceiver form a wireless network ([0083], FIG. 3, step 309, for a successful process disclosed in [0081]-[0083], “more .

SUN does not explicitly disclose a point of sale terminal (POST) in the method above, but discloses, within various financial transaction embodiments, use of the method above, e.g., for a point of sale system in SUN, [0154], to establish a secure and authenticated communication channel. In the various embodiments, SUN discloses that either the displayer 111 or the scanner 112 can be a mobile device such as a smartphone or stationary computing device, “but at least one of the displayer 111 and the scanner 112 is a mobile device, … so that the scanner 112 and displayer 111 can be brought within proximity to each other.” See SUN, [0066]-[0067]. When the scanner 112 is a stationary computing device, SUN uses a communication router 113 for the wireless transceiver function of the scanner 112. In this case, the first wireless transceiver is communicatively coupled to the scanner 112 but is outside of the scanner 112. See SUN, FIG. 1. Hence, SUN does not explicitly disclose the POST comprising a first wireless transceiver.
However, PALANISAMY discloses the POST comprising a first wireless transceiver (PALANISAMY, [0003], “The POS terminal 920 then receives … through a second transceiver.”). PALANISAMY discloses aspects of and problems with near-field communication (NFC) technology for NFC-enabled mobile device-to-POS transactions, and improvements to such technology. See PALANISAMY, [0004]. PALANISAMY solves these problems by disclosing, similarly to SUN and the present invention, a method for facilitating a transaction between a user’s communication device (such as a mobile phone) and an access device (such as a POST) by 
As SUN does not specifically disclose the configuration of components usually implemented in an NFC configuration as disclosed by PALANISAMY, a person having ordinary skill in the art before the effective filing date of the present invention would have looked to PALANISAMY for another option for the configuration of components in solving NFC shortcomings, especially for answering the question, “How can a secure connection be made in the case of a short-range wireless sharing process for a POS transaction?” SUN teaches making the secure connection for a POS transaction using a QR code for a POS device that may not be NFC-enabled (no integrated transceiver), while PALANISAMY teaches making the secure connection for a POS transaction using secure FTP for a POS device that may be NFC-enabled. 

Further regarding claim 7, claim 7 differs from claim 1 only in that the PED and the POST exchange roles concerning:  (1) which of the PED or POST generates the optical machine-readable code (e.g., QR code or barcode), (2) which includes a display for displaying the generated code, and (3) which includes a camera for capturing or scanning the code. As previously discussed, SUN discloses the exchange of roles in this regard. See SUN, [0066]-[0067] and [0120]-[0121]. The crux of the difference between claim 1 and claim 7 regards which of the POST or PED generates the code, or generally, which of the POST or PED displays or presents the means to initiate the secure connection, not which initiates the secure connection. In either case, the user wishing to transact drives the process through selecting a discoverable entity. The claims are obvious variations, as the process does not operate differently after it is kicked off by the user making a selection of a discoverable entity. There is nothing additional in the 

Regarding dependent claims 2 and 8, SUN in view of PALANISAMY discloses the limitations of claim 1 (and 7). PALANISAMY further discloses:
The method according to claim 1, further comprising executing a financial transaction (PALANISAMY, [0075], line 4, “completing a payment transaction,”) upon the POST (PALANISAMY, [0078], lines 9-10, carried out by the POS terminal, selected by the user, [0075], line 2, “which POS terminal”) using second data (PALANISAMY, [0075], line 5, “payment credentials and any other data”) stored within a memory of the PED (PALANISAMY, [0045], a memory 260; [0072], payment application on PED storing transaction information), transferred from the PED to the POST (PALANISAMY, [0078], lines 3-5, “the communication device may transmit the token and any other suitable data to the POS terminal using the secure file transfer protocol”) via the wireless network formed between the POST and PED (PALANISAMY, [0077], lines 7-10, “the communication device 110 may establish a secure connection (sic) the POS terminal. The wireless data protocol may be supported by both the communication device 110 and the POS terminal.”).
Although SUN discloses a triangular mobile payment process for enhanced security, requiring both the POST and PED to communicate with a payment server (see SUN, [0043] and [0120]-[0132]), a person having ordinary skill in the art before the effective filing date of the present invention would have been motivated to combine SUN and PALANISAMY for all that the combination teaches, including direct PED to POST communication, if a server were not 

Regarding dependent claim 3, SUN in view of PALANISAMY discloses the limitations of claim 1. SUN further discloses:
The method according to claim 1, wherein the input to the PED is a request to establish an association received from the POST (SUN, FIG. 3, step 301, “the displayer 111 requests a relay channel to be established”).

Regarding dependent claim 4, SUN in view of PALANISAMY discloses the limitations of claim 1. SUN further discloses:
The method according to claim 1, wherein the input to the PED is an input made by the user to establish an association of the user's PED with the POST (SUN, [0033], “Displaying and scanning” (to make an association with a specific POS) “provide proof of user intention. The displaying and scanning of a barcode cannot accidentally happen.” See also SUN, [0116], disclosing user’s use of app to scan a barcode.). 

Regarding dependent claims 5 and 10, SUN in view of PALANISAMY discloses the limitations of claim 1 (and 7). SUN further discloses:
The method according to claim 1, wherein 
the optical machine-readable code further includes second data relating to an encryption to be applied to third data stored within a memory of the PED (SUN, FIG. 2, composition of 2D ; and
the third data is subsequently transferred from the PED to the POST via the wireless network formed between the POST and PED in order to execute a financial transaction upon the POST (SUN, [0081], further transaction messages can be encrypted using TkD and session key; [0083], FIG. 3, step 309, lines 6-10, “more messages are exchanged between the displayer 111 and the scanner 112 … for application specific purposes. Such messages are also encrypted with the session key…”). 

Regarding dependent claim 9, SUN in view of PALANISAMY discloses the limitations of claim 7. SUN further discloses:
The method according to claim 7, wherein the optical machine-readable code is generated input to the PED is a request to establish an association received from the POST (SUN, variation on FIG. 3, step 301, where now the scanner 112 “requests a relay channel to be established” (through selection of a discoverable entity); [0033], “Displaying and scanning” (to make an association with a specific POS) “provide proof of user intention. The displaying and scanning of a barcode cannot accidentally happen.” See also SUN, [0116], disclosing user’s use of app to scan a barcode.).
as an input to the PED and is a request to establish an association received from the POST,” as would be understood by one of ordinary skill in light of the specification. That is, when the PED user scans the optical machine-readable code, the action becomes an input to the PED to initiate the association received from the POST (the association received, e.g., as a discoverable identity of the POST, the identity that is confirmed in the optical machine-readable code generated by the POST). Support for this interpretation is in Applicant’s specification at [0086] and FIG. 4B. A person having ordinary skill in the art before the effective filing date of the present invention would understand that when the roles have been reversed such that the POST is now the generator and displayer of the optical machine-readable code, the scanning of the code by the PED effectively becomes a second input after the first input of the selection of the discoverable identity by the PED, where the second input may confirm the first. 

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over SUN in view of PALANISAMY further in view of Ryner et al., U.S. Patent Application Publication No. 2019/0050921 A1 (hereinafter, “RYNER”).
Regarding dependent claim 6 (and claim 11), SUN in view of PALANISAMY discloses the limitations of claim 1 (and 7). The combination of SUN in view of PALANISAMY is silent as to the limitations of claim 6 (and 11). However, RYNER discloses:
The method according to claim 1, further comprising determining that a product associated with a point-of-sale (POS) transaction being performed upon the POST relates to a product having a minimum age restriction (RYNER, [0041], lines 17-20, “access a product information database 112 over the network to determine that the item being scanned includes a restriction, such as an age restriction”);
capturing an image of the user with the camera (RYNER, [0055], lines 4-6, “identifying biometric features of the user (e.g. facial features of the user) from a video feed captured by at least one camera 116”);
receiving personal identifiable information comprising an electronic validated image of the user (RYNER, [0056], lines 13-20, “retrieves an authenticated identification data associated with the user from the identification database 111…”);
performing a matching process with the captured image and the electronic validated image (RYNER, [0056], lines 20-31, “compares the biometric features of the user captured by the camera 116 with the at least one biometric stored… The comparison … determines … match (e.g. percentage match) …”) and determining whether the matching process exceeds a threshold (RYNER, [0058], lines 1-5, “…to determine whether the biometric features “match” the stored biometric, … requires that the comparison exceeds a threshold. The threshold may be an integer, relating to a match percentage …”); and
upon a positive determination (RYNER, [0057], lines 1-2, “If the biometric features or image matches the biometric data stored …”) enabling the POS transaction with respect to the product having a minimum age restriction (RYNER, [0057], lines 3-4, 6-7, “validation signal to the POS 115 to proceed with the checkout sequence … for completing the purchase of the age-restricted item”);
upon a negative determination triggering an action (RYNER, [0056], line 12, “intervention of the store representative” is not needed if positive determination, but may be needed if negative determination; [0059], lines 30-31, “may reject the validation based on the video, and request another biometric data from the user to validate.”).

Further regarding claim 11 and its differences from claim 6:
Claim 11 recites in line 5, “forming part of the POST.” Both claim 6 and claim 11 are interpreted such that the camera is of the POST, such that there is no effective difference in this claim limitation between these claims.
Claim 11 recites in line 6, “obtaining” in place of “receiving.” There is no effective difference between these terms as to their meaning in this claim limitation.
Claim 11 recites in lines 7-9, “in dependence upon one or more wireless communications between the POST and a portable electronic device (PED) associated with a user wishing to by (sic) the product.” This phrase is interpreted to mean that the image is obtained as a result of the user (PED) making a purchase request of the POST for the product having the minimum age restriction. In other words, the POST would not obtain this PII of the user if it were not for the purchase request of an age-restricted item. RYNER discloses this at [0041], lines 7-15, “The detection … may be in response to an age-restricted item being scanned by the user at the POS 115.” The scanning of the item causes communications between the POST and the PED related to the product’s purchase. The scanning of the product is necessary if the user wishes to purchase it.


The additional security of the virtual private network between the POST and PED devices of SUN in view of PALANISAMY that is afforded by the wireless association (see, e.g., PALANISAMY, [0066]) would be very useful for keeping PII of a user secure when the POS terminal needs to collect additional PII for an age-restriction determination, as disclosed in RYNER ([0059]). The secure wireless association of SUN in view of PALANISAMY additionally allows more data to be passed between the PED and POST (see, e.g., PALANISAMY, [0068]), for instance, if the POST requests additional biometric data in the case of a failed or uncertain age determination (see, e.g., RYNER, [0059], lines 30-31, and [0062]). Additionally, as would be a benefit to RYNER in validating a user’s age based on data transacted from the user’s PED, the combination of SUN in view of PALANISAMY and its secure, dedicated wireless association ensures that only the PED and POST are in communication with each other for any one session. 
The POS configuration of RYNER can be combined with the POS configuration of SUN in view of PALANISAMY further because there would be nothing preventing the combination from working. RYNER discloses the capability of a POST-PED connection over a wireless connection. (RYNER, [0042], “In one implementation, the mobile device 110 wirelessly communicates with a chip reading device at the POS to link the user mobile device 110 to the POS 115, and then to the computing system 120. The link can be established using near field communication (NFC), RFID technology, and other short range contactless communication technologies.”) Although RYNER also discloses storing user data on a blockchain (see RYNER, [0056]), which neither SUN nor PALANISAMY disclose, this method of database storage is not necessary to RYNER’s age-determination process. RYNER could just as easily obtain user PII from a payment server or directly from the user’s PED memory (see, e.g., SUN, [0125]) without affecting the primary aspects of RYNER’s age-determination process. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Literature
Jenisch et al., US 2006/0069916 A1, discloses a method for authenticating a user of a mobile communication device to a network by means of a temporary and/or one-time password.
Doyle, US 2012/0138679 A1, discloses a method for creating one-time use secure 2D barcodes for authentication.
Kuttuva, US 2012/0267432 A1, discloses a mobile payment system for facilitating secure financial transactions involving a specially-configured QR code displayed by a payee and scanned by a payor to communicate a payee identification code and instructions for initiating a payment transaction.
Kaufman, US 2012/0330844 A1, discloses a multi-functional duplex encrypted procurement and payment system and method including capturing a QR code before starting a session between two devices.
Gadotti, US 2013/0262309 A1, discloses a method and system for secure mobile payment using a QR code for authentication of a user.
Leber, US 2014/0006281 A1, discloses systems and methods for facilitating electronic transactions utilizing a mobile computing device and a data capturing device for capturing transaction details including a merchant ID in a QR code.
Calman et al., US 2014/0006272 A1, discloses methods for notifying users of mobile devices of suggested payment types accepted by a merchant, including capturing merchant details via scanning of a QR code.
Brown et al., US 2014/0100973 A1, discloses a payment device that presents a matrix barcode on a smartphone display screen by a merchant at a point-of-sale terminal to facilitate a financial transaction.
Rodriguez et al., US 2014/0244514 A1, discloses methods for smartphone payments and transactions including capturing imagery on a checkout terminal’s display to facilitate the communication of transaction information.
Makhdumi et al., US 2015/0248664 A1, discloses mobile payment apparatuses, methods, and systems that use real-time-generated QR codes for transactions.
Hanson et al., US 2015/0294303 A1, discloses a multipurpose wearable device associated with a financial account that uses machine-readable indicia for providing payment information to conduct a financial transaction.
Tang et al., US 9,276,910 B2, discloses systems and methods for conducting convenient and secure mobile transactions between a payment terminal and a mobile device using wireless polling to connect the payment terminal to the mobile device.
Zhou et al., US 2016/0086161 A1, discloses systems and methods for multimedia capture and a cloud-based application for payment transactions.
Ziat et al., US 2016/0063490 A1, discloses a method of conducting a proximity-based financial transaction via wireless communication using a signed “blob” based on a transaction amount and a merchant identifier.
Shah, US 2017/0024720 A1, discloses multi-mode payment systems and methods for NFC-capable and QR code-enabled systems.
Atikoglu et al., US 9,665,896 B2, discloses a system and method for age verification over a mobile app for purchasing age-restricted items using facial recognition.
Satyanarayan et al., US 2017/0161728 A1, discloses an integrated shopping and mobile payment system and method using a scanned QR code from a mobile device at a POS device to connect the mobile device to the POS device.
Vadura et al., US 9,734,492 B2, discloses a secure two-step payment authorization system using an automatic one-time-use barcode to be scanned at a point-of-sale terminal.
Raj et al., US 2017/0290079 A1, discloses a system for midrange wireless contactless transactions facilitated by beacon transmission of a transaction service identifier to invoke a transaction application and a transaction cryptogram to conduct the transaction.
Gulchenko, US 10,043,176 B2, discloses a method for performing a digital transaction via a mobile device using a POS system that is connected to a wireless local area network, the method including generating a unique one-time digital code by the POS system or the mobile device that is used for initiating the transaction.
Meehan, US 10,147,078 B2, discloses a distributed transaction processing system and method for processing a transaction, the system including a POS terminal and a mobile device, the POS terminal displaying a machine-readable unique identifier scanned by the mobile device to facilitate a transaction request. 
Lindemann, US 2019/0164156 A1, discloses a system, apparatus, method, and machine-readable medium for secure authentication using an authenticator on a client device for various methods of authentication of a local transaction, including user 
Jamkhedkar et al., US 2019/0205865 A1, discloses secure QR code-based data transfers, including using a dynamic QR code for determining a transaction request and a processing flow, the processing flow including pairing devices to facilitate the transaction.
Patel et al., US 2020/0082402 A1, discloses a method and system for asynchronous mobile payments for multiple in-person transactions conducted in parallel, in which a mobile device identifies a merchant device in proximity to the mobile device based on broadcasted information transmitted by the merchant device, from which information a user can select the merchant device for a transaction.
Pi Farias et al., US 2020/0402049 A1, discloses a method and system for using an antifraud resilient transaction identifier for a payment request, where the identifier can be a QR code.
Sweeney et al., US 10,867,144 B2, discloses systems and methods for point-of-sale age verification.
Flurscheim et al., US 10,943,225 B2, discloses systems and methods for incorporating QR codes to facilitate payment transactions.
Foreign Patent Literature
Khandavilli et al., WO 2016/049745 A1, discloses systems, methods, and machine-interpretable data representing executable instruction sets for processing of 
Chen, CN 105593883 A, discloses systems and methods for authenticating transactions through a simplex communication and authentication using a QR code.
Butcher et al., CN 105765613 A, discloses devices, systems, and methods enabling transactions over wireless connections via wireless beacons using a machine-identifiable tag for configuration and processing of the wireless connections.
Avalos et al., CN 110363520 A, discloses secure transactions between mobile devices using visual codes.
Non-Patent Literature
Mikey Campbell, "Apple Watch 'particle cloud' pairing method likely revealed in new patent," Apple Insider, May 05, 2015, https://appleinsider.com/articles/15/05/05/apple-watch-particle-cloud-pairing-method-likely-revealed-in-new-patent, archived at http://web.archive.org/web/2015050609482, 5 pages.
S. Nseir, N. Hirzallah and M. Aqel, "A secure mobile payment system using QR code," 2013 5th International Conference on Computer Science and Information Technology, Amman, Jordan, 2013, pp. 111-114, doi: 10.1109/CSIT.2013.6588767, 4 pages.
A. Majumder, et al., "Pay-Cloak: A Biometric Back Cover for Smartphones: Facilitating secure contactless payments and identity virtualization at low cost to end 
K. Deeb, "Real-time messaging and time-shifted communication wireless systems," 2017 13th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery (ICNC-FSKD), Guilin, 2017, pp. 2150-2154, doi: 10.1109/FSKD.2017.8393104, 5 pages.
T. Ma, et al., "The Design and Implementation of an Innovative Mobile Payment System Based on QR Bar Code," 2015 International Conference on Network and Information Systems for Computers, Wuhan, China, 2015, pp. 435-440, doi: 10.1109/ICNISC.2015.35, 6 pages.
K. Saranya, R. S. Reminaa and S. Subhitsha, "Modern applications of QR-Code for security," 2016 IEEE International Conference on Engineering and Technology (ICETECH), Coimbatore, India, 2016, pp. 173-177, doi: 10.1109/ICETECH.2016.7569235, 5 pages.
J. Gao, V. Kulkarni, H. Ranavat, L. Chang and H. Mei, "A 2D Barcode-Based Mobile Payment System," 2009 Third International Conference on Multimedia and Ubiquitous Engineering, Qingdao, China, 2009, pp. 320-329, doi: 10.1109/MUE.2009.62, 10 pages.
R. Want, "Near field communication," in IEEE Pervasive Computing, vol. 10, no. 3, pp. 4-7, July-September 2011, doi: 10.1109/MPRV.2011.55, 4 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039. The examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached at 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMS/Examiner, Art Unit 3685                                                                                                                                                                                           
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685